Exhibit 10.1

EXECUTION VERSION

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

December 11, 2019                

To:

Gogo Inc.

 

111 North Canal St., Suite 1500

 

Chicago, IL 60606

 

Attn: Sam Chong, Treasurer

 

Telephone No.: (312) 571-5000

 

Facsimile No.: (312) 575-0543

 

Re:

Forward Stock Purchase Transaction

_______________________________________________________________________________________

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to set forth the
terms and conditions of the transaction entered into between JPMorgan Chase
Bank, National Association (“Dealer”) and Gogo Inc. (“Counterparty”) on the
Trade Date specified below (the “Transaction”), as amended and restated hereby
as of December 11, 2019 (the “Amendment Date”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

In connection with the issuance of the 2022 Convertible Notes (as defined
below), Counterparty has requested, and Dealer has agreed, to amend and restate
the terms and conditions of the “Confirmation” in respect of the
above-referenced transaction, as entered into between Dealer and Counterparty as
of March 3, 2015 and in effect immediately prior to the Amendment Date (the
“Original Confirmation”) to provide certain representations, warranties and
agreements of Counterparty and make such other amendments and modifications as
further set forth below. On the Amendment Date, the Original Confirmation shall
be replaced in its entirety by this Confirmation, and the Original Confirmation
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Confirmation (for the avoidance of doubt,
except to evidence the obligations of Counterparty or of Dealer (as the case may
be) with respect to representations and warranties previously made by
Counterparty or of Dealer (as the case may be) under the Original Confirmation
and the obligations of Counterparty or of Dealer (as the case may be) (whether
or not contingent) with respect to covenants previously required to have been
performed by Counterparty or of Dealer (as the case may be) under the Original
Confirmation, which obligations are in all respects continuing and in full force
and effect and are reaffirmed hereby).

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern, and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the offering
memorandum dated November 16, 2018 (the “2022 Offering Memorandum”) relating to
the 6.00% Convertible Senior Notes due 2022 (as originally issued by
Counterparty, the “2022 Convertible Notes”) issued by Counterparty in an
aggregate principal amount of USD 237,800,000 pursuant to an Indenture dated
November 21, 2018 between Counterparty and U.S. Bank National Association, as
trustee (the “2022 Indenture”). Certain other defined terms used herein are
based on terms that are defined in the offering memorandum dated March 3, 2015
(the “2020 Offering Memorandum”) relating to the 3.75% Convertible Senior Notes
due 2020 (as originally issued by Counterparty, the “2020 Convertible Notes”
and, together with the 2022 Convertible Notes, the “Convertible Notes”) issued
by Counterparty in an aggregate principal amount of $361,900,000 pursuant to an
Indenture dated as of March 9, 2015 between Counterparty and U.S. Bank National
Association, as trustee (the “2020 Indenture” and, together with the 2022
Indenture, the “Indentures”). In the event of any inconsistency



--------------------------------------------------------------------------------

between the terms defined in the 2022 Offering Memorandum, the 2022 Indenture
and this Confirmation, this Confirmation shall govern, and in the event of any
inconsistency between the terms defined in the 2020 Offering Memorandum, the
2020 Indenture and this Confirmation, this Confirmation shall govern. The
parties acknowledge that this Confirmation is entered into on the date hereof
with the understanding that (x) definitions set forth in the 2020 Indenture
which are also defined herein by reference to the 2020 Indenture and
(y) sections of the 2020 Indenture that are referred to herein, in each case,
will conform to the descriptions thereof in the 2020 Offering Memorandum. If any
such definitions in the 2020 Indenture or any such sections of the 2020
Indenture differ from the descriptions thereof in the 2020 Offering Memorandum,
the descriptions thereof in the 2020 Offering Memorandum will govern for
purposes of this Confirmation. The parties also acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the 2022 Indenture which are also defined herein by
reference to the 2022 Indenture and (ii) sections of the 2022 Indenture that are
referred to herein, in each case, will conform to the descriptions thereof in
the 2022 Offering Memorandum. If any such definitions in the 2022 Indenture or
any such sections of the 2022 Indenture differ from the descriptions thereof in
the 2022 Offering Memorandum, the descriptions thereof in the 2022 Offering
Memorandum will govern for purposes of this Confirmation. Subject to the
foregoing, (A) references to the 2020 Indenture herein are references to the
2020 Indenture as in effect on the date of its execution and if the 2020
Indenture is amended following such date (other than any amendment or supplement
of the 2020 Indenture pursuant to Section 10.01(h) of the 2020 Indenture that,
as determined by the Calculation Agent, conforms the 2020 Indenture to the
description of the 2020 Convertible Notes in the 2020 Offering Memorandum), any
such amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing and (B) references to the 2022 Indenture
herein are references to the 2022 Indenture as in effect on the date of its
execution and if the 2022 Indenture is amended following such date (other than
any amendment or supplement of the 2022 Indenture pursuant to Section 10.01(h)
of the 2022 Indenture that, as determined by the Calculation Agent, conforms the
2022 Indenture to the description of the 2022 Convertible Notes in the 2022
Offering Memorandum), any such amendment will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete binding agreement between Counterparty
and Dealer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation (notwithstanding anything to the contrary herein)
shall be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Master Agreement”) as if Dealer and Counterparty had executed an agreement
in such form (but without any Schedule except for the election of the laws of
the State of New York as the governing law) on the Trade Date. In the event of
any inconsistency between the provisions of the Master Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Master Agreement.

2. The Transaction constitutes a Share Forward for purposes of the Equity
Definitions. The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms.   

Trade Date:

   March 3, 2015

Effective Date:

   March 9, 2015.

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD 0.0001 per share (Exchange
Symbol: “GOGO”).

 

2



--------------------------------------------------------------------------------

Number of Shares:

   As of the Amendment Date, 4,204,997 Shares, consisting of 2,091,848 Shares
(the “Number of 2020 Shares”) and 2,113,149 Shares (the “Number of 2022
Shares”). On each Settlement Date, the Number of Shares shall be reduced by the
Number of 2020 Shares or Number of 2022 Shares, as applicable, for such
Settlement Date.

Daily Number of Shares:

   For any Valuation Date occurring prior to the applicable Maturity Date, the
applicable number of Shares specified by Dealer in the related Settlement Notice
(as defined below under “Valuation Dates”), which shall not exceed the Number of
2020 Shares or Number of 2022 Shares, as applicable, on such Valuation Date, and
for the Valuation Date occurring on (x) the 2020 Maturity Date, the remaining
Number of 2020 Shares, and (y) the 2022 Maturity Date, the Number of 2022 Shares
on such Valuation Date.

Maturity Date:

   (i) With respect to the Number of 2020 Shares, the last day of the 50
Exchange Business Day period commencing on, and including, the 42nd Scheduled
Trading Day immediately preceding March 1, 2020 (the “2020 Maturity Date”) and
(ii) with respect to the Number of 2022 Shares, the last day of the 90 Exchange
Business Day period commencing on, and including, the 82nd Scheduled Trading Day
immediately preceding May 15, 2022 (the “2022 Maturity Date”).

Forward Price:

   USD 19.47

Prepayment:

   Applicable

Prepayment Amount:

   USD 81,871,291.59

Prepayment Date:

   The Effective Date.

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

  

All Exchanges

Calculation Agent:

  

Dealer, subject to the following:

 

The Calculation Agent is Dealer, whose judgments, determinations and
calculations as Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent shall promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential data or information or any proprietary or confidential models used
by it for such determination or calculation.

Settlement Terms:   

Physical Settlement:

   Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer
will deliver to Counterparty the Daily Number of Shares for the related
Valuation Date on the relevant Settlement Date.

 

3



--------------------------------------------------------------------------------

Valuation Dates:

   (a) Any Scheduled Trading Day following the Effective Date designated by
Dealer in a written notice (a “Settlement Notice”) that is delivered to
Counterparty at least one Scheduled Trading Day prior to such Valuation Date,
specifying (i) the Daily Number of Shares for each such Valuation Date and
(ii) the related Settlement Date(s), (b) the 2020 Maturity Date with respect to
the Number of 2020 Shares or relevant portion thereof, if any, then remaining
and (c) the 2022 Maturity Date with respect to the Number of 2022 Shares or
relevant portion thereof, if any, then remaining.

Market Disruption Event:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion and in good faith,
determines makes it advisable with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures applicable to
Dealer, including any requirements, policies or procedures relating to Dealer’s
hedging activities hereunder, to refrain from or decrease any market activity in
connection with the Transaction. Dealer shall notify Counterparty as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Valuation Dates affected by it.

Dividends:

  

Dividend Payment:

   In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the Dividend Amount on the third Currency Business Day immediately
following the Dividend Payment Date.

Dividend Amount:

   (a) 100% of the per Share amount of any cash dividend declared by the Issuer
to holders of record of a Share on any record date occurring during the period
from, and including, the Effective Date to, but excluding, the final Settlement
Date, multiplied by (b) the Number of Shares on such record date (after giving
effect to any reduction on such record date, if such record date is a Settlement
Date).

Dividend Payment Date:

   Each date on which the relevant Dividend Amount is paid by the Issuer to
shareholders of record.

Share Adjustments:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, the payment of any
cash dividend or distribution on the Shares shall not constitute a Potential
Adjustment Event but instead shall be governed by the provisions set forth under
the heading “Dividends” above.

 

4



--------------------------------------------------------------------------------

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Calculation Agent Adjustment or Cancellation and Payment, at the commercially
reasonable election of Dealer

Share-for-Combined:

   Calculation Agent Adjustment or Cancellation and Payment, at the commercially
reasonable election of Dealer

Consequences of Tender Offers:

  

Share-for-Share:

   Calculation Agent Adjustment

Share-for-Other:

   Calculation Agent Adjustment

Share-for-Combined:

   Calculation Agent Adjustment

Calculation Agent Adjustment:

   If, with respect to a Merger Event or a Tender Offer, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia, then Cancellation and Payment may apply at Dealer’s sole election.

Composition of Combined Consideration:

   Not Applicable

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. For purposes of
this Confirmation (x) the phrase “will be cancelled” in the first line of
Section 12.6(c)(ii) of the Equity Definitions shall be replaced with the phrase
“may be cancelled by Dealer in its commercially reasonable discretion” and
(y) the words “if so cancelled” shall be inserted immediately following the word
“and” in the second line of Section 12.6(c)(ii) of the Equity Definitions.

 

5



--------------------------------------------------------------------------------

Additional Disruption Events:    Change in Law:    Applicable; provided that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (ii) replacing
the word “Shares” where it appears in clause (X) thereof with the words “Hedge
Position” and (iii) replacing the parenthetical beginning after the word
“regulation” in the second line thereof the words “(including, for the avoidance
of doubt and without limitation, (x) any tax law or (y) adoption, effectiveness
or promulgation of new regulations authorized or mandated by existing statute)”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

Increased Cost of Hedging:

   Applicable; provided that for purposes of this Confirmation (x) the comma
immediately preceding “(B)” in the seventh line of Section 12.9(b)(vi) of the
Equity Definitions shall be replaced with the word “or”, (y) clause (C) of
Section 12.9(b)(vi) of the Equity Definitions shall be deleted and (z) the words
“either party” in the twelfth line of Section 12.9(b)(vi) of the Equity
Definitions shall be replaced with the words “the Hedging Party”.

Loss of Stock Borrow:

   Not Applicable

Increased Cost of Stock Borrow:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer who, in such
capacity, shall make all determinations and calculations in good faith and in a
commercially reasonable manner.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

   Applicable Additional Acknowledgements:    Applicable

3. Account Details:

 

  (a)

Account for payments to Counterparty:

To be provided by Counterparty.

Account for delivery of Shares to Counterparty:

To be provided by Counterparty

 

6



--------------------------------------------------------------------------------

  (b)

Account for payments to Dealer:

 

  Bank:

JPMorgan Chase Bank, N.A.

  ABA#:

021000021

  Acct No.:

099997979

  Beneficiary:

JPMorgan Chase Bank, N.A. New York

  Ref:

Derivatives

 

   

Account for delivery of Shares from Dealer:

 

   

To be provided by Dealer

4. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: New York

 

   

JPMorgan Chase Bank, National Association

   

New York Branch

   

383 Madison Avenue

   

New York, NY 10179

5. Notices: For purposes of this Confirmation:

 

  (a)

Address for notices or communications to Counterparty:

 

   

Gogo Inc.

   

111 North Canal St., Suite 1500

   

Chicago, IL 60606

   

Attention: Sam Chong, Treasurer

   

Telephone No.: (312) 571-5000

   

Facsimile No.: (312) 575-0543

 

  (b)

Address for notices or communications to Dealer:

 

  JPMorgan Chase Bank, National Association



  EDG Marketing Support



  Email:

edg_notices@jpmorgan.com

  edg_ny_corporate_sales_support@jpmorgan.com



  Facsimile No: 1-866-886-4506



 

   

J.P. Morgan Securities LLC

   

383 Madison Ave

   

New York, NY 10179

6. Representations, Warranties and Agreements of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
November 16, 2018, between Counterparty, J.P. Morgan Securities LLC and Morgan
Stanley & Co. LLC, as representatives of the Initial Purchasers party thereto
(the “Initial Purchasers”), were true and correct as of November 16, 2018 and
are hereby deemed to be repeated to Dealer as of November 16, 2018 as if set
forth herein. Furthermore, in addition to the representations set forth in the
Master Agreement, Counterparty represents and warrants to, and agrees with,
Dealer, on the Amendment Date, that:

 

 

7



--------------------------------------------------------------------------------

(a) (i) It has not entered into the Transaction and is not entering into this
amendment and restatement of the Transaction on behalf of or for the accounts of
any other person or entity, and will not transfer or assign its obligations
under the Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of the
Transaction; (ii) it understands that the Transaction is subject to complex
risks which may arise without warning and may at times be volatile, and that
losses may occur quickly and in unanticipated magnitude; (iii) it is authorized
to enter into the Transaction and this amendment and restatement of the
Transaction and such action does not violate any laws of its jurisdiction of
incorporation, organization or residence (including, but not limited to, any
applicable position or exercise limits set by any self-regulatory organization,
either acting alone or in concert with others) or the terms of any agreement to
which it is a party; (iv) it has consulted with its legal advisor(s) and has
reached its own conclusions about the Transaction and this amendment and
restatement of the Transaction, and any legal, regulatory, tax, accounting or
economic consequences arising from the Transaction and this amendment and
restatement of the Transaction; (v) it has concluded that the Transaction and
this amendment and restatement of the Transaction are suitable in light of its
own investment objectives, financial condition and expertise; and (vi) neither
Dealer nor any of its affiliates has advised it with respect to any legal,
regulatory, tax, accounting or economic consequences arising from the
Transaction or this and restatement of the Transaction, and neither Dealer nor
any of its affiliates is acting as agent, or advisor for Counterparty in
connection with the Transaction or this amendment and restatement of the
Transaction.

(b) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(c) The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
Counterparty is not in possession of any material nonpublic information
regarding the business, operations or prospects of Counterparty or the Shares.

(d) Counterparty has not entered into the Transaction and is not entering into
this amendment and restatement of the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for the Shares) or
otherwise in violation of the Exchange Act.

(e) Counterparty is not on the Amendment Date engaged in a distribution, as such
term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Amendment Date, engage in any such distribution. Counterparty
shall not, during (w) the period beginning on, and including, the 42nd Scheduled
Trading Day immediately preceding March 1, 2020 and ending on, and including,
the second Scheduled Trading Day immediately following the 2020 Maturity Date,
(x) the period beginning on, and including, the 82nd Scheduled Trading Day
immediately preceding May 15, 2022 and ending on, and including, the second
Scheduled Trading Day immediately following the 2022 Maturity Date, (y) the
period beginning on, and including, the date on which Counterparty or any
subsidiary thereof repurchases or exchanges any of the Convertible Notes
pursuant to the terms thereof, commences a tender offer for the Convertible
Notes or enters into any agreement to repurchase or exchange the Convertible
Notes, and ending on, and including, the second Scheduled Trading Day
immediately following completion by Dealer of any unwind activity with respect
to Dealer’s Hedge Positions as a result of any such repurchase, exchange or
tender offer, or (z) upon the occurrence of a “Make-Whole Fundamental Change”
(as defined in either of the Indentures), the period beginning on, and
including, the “Effective Date” (as defined in the related Indenture) of such
Make-Whole Fundamental Change, and ending on, and including, the second
Scheduled Trading Day immediately following completion by Dealer of any unwind
activity with respect to Dealer’s Hedge Positions in connection with any
“Conversion Date” (as defined in the related Indenture) that occurs “in
connection with” such Make-Whole Fundamental Change (within the meaning of the
related Indenture) (any period described in clause (w), clause (x), clause (y),
or clause (z), a “Prohibited Period”), engage in any such distribution, other
than a distribution meeting the requirements of one of the exceptions set forth
in Rule 101(b) and Rule 102(b) of Regulation M. Counterparty shall give
contemporaneous written notice to Dealer upon it or any of its subsidiaries

 

8



--------------------------------------------------------------------------------

repurchasing or exchanging the Convertible Notes pursuant to their terms,
commencing a tender offer for the Convertible Notes or entering into any
agreement to repurchase or exchange the Convertible Notes, and Dealer shall give
prompt written notice to Counterparty of its completion of any unwind activity
with respect to Dealer’s Hedge Positions as a result of such repurchase,
exchange or tender offer. By 5:00 p.m. (New York City) time on the Scheduled
Trading Day following any “Conversion Date” (as defined in each of the
Indentures) that occurs “in connection with” such Make-Whole Fundamental Change
(within the meaning of the related Indenture), Counterparty shall give written
notice to Dealer of the aggregate principal amount of Convertible Notes
converted on such Conversion Date and the “Settlement Method” (as defined in the
related Indenture) that applies to such Convertible Notes. In addition, Dealer
shall give prompt written notice to Counterparty of its completion of any unwind
activity with respect to Dealer’s Hedge Positions in connection with any such
Conversion Date.

(f) The entry into the Transaction and the amendment and restatement of the
Transaction was approved by the board of directors of Counterparty, and
Counterparty has entered into the Transaction and is entering into this
amendment and restatement of the Transaction solely for the purposes stated in
such board resolution. There is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of the Transaction or amending and restating the Transaction, including, but not
limited to, the purchases of Shares to be made pursuant hereto.

(g) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction and this
amendment and restatement; such execution, delivery and performance have been
duly authorized by all necessary corporate action on Counterparty’s part; and
this Confirmation has been duly and validly executed and delivered by
Counterparty and constitutes its valid and binding obligation, enforceable
against Counterparty in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(h) On and immediately after each of the Trade Date and the Prepayment Date
(A) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and
(E) Counterparty could have purchased Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

(i) Counterparty has made, and will make, all filings required to be made by it
with the SEC, any securities exchange or any other regulatory body with respect
to the Transaction contemplated hereby.

(j) Neither the execution and delivery of this Confirmation and this amendment
and restatement of the Transaction, nor the incurrence or performance of
obligations of Counterparty hereunder, will conflict with or result in a breach
of the certificate of incorporation or by-laws (or any equivalent documents) of
Counterparty, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

(k) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation or this
amendment and restatement, except such as have been obtained or made and such as
may be required under the Securities Act of 1933, as amended (the “Securities
Act”), or state securities laws.

(l) Counterparty is not required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(m) Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

9



--------------------------------------------------------------------------------

(n) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(o) On the Amendment Date and on any day during a Prohibited Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(p) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and this amendment and restatement of the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction and this
amendment and restatement of the Transaction for its own account without a view
to the distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

7. Other Provisions.

(a) Opinions. On or prior to the Effective Date, Counterparty shall have
delivered to Dealer an opinion of counsel, dated as of such date, in form and
substance reasonably satisfactory to Dealer, with respect to the matters set
forth in Section 6(g), Section 6(j), Section 6(k) and Section 6(l) of this
Confirmation. Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Master Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Master Agreement.

(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
77,445,629 (in the case of the first such notice) or (ii) thereafter more than
6,530,413 less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable,
out-of-pocket fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is a party and
indemnity has been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to such Indemnified Person. If the indemnification
provided for in this

 

10



--------------------------------------------------------------------------------

paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

(c) Reserved.

(d) Transfer or Assignment.

(i) Dealer may transfer or assign all or any part of its rights or obligations
under the Transaction (A) without Counterparty’s consent to any affiliate of
Dealer, but, only if (1) an Event of Default, Potential Event of Default, or
Termination Event will not occur as a result of such transfer or assignment and
(2) as a result of such transfer or assignment, Counterparty will not be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Master Agreement, as applicable, greater than the
amount that Counterparty would have been required to pay to Dealer in the
absence of such transfer or assignment, or (B) with Counterparty’s consent
(whose consent shall not be unreasonably withheld) to any other third party with
a rating for its long term, unsecured and unsubordinated indebtedness (or to any
other third party whose obligations are guaranteed by an entity with a rating
for its long term, unsecured and unsubordinated indebtedness) equal to or better
than the lesser of (1) the credit rating of Dealer at the time of the transfer
and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”),
or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer. If at any
time at which (A) the Section 16 Percentage exceeds 8.5%, (B) the Forward Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of a portion of the
Transaction to a third party on pricing terms reasonably acceptable to Dealer
and within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment (or if
applicable, in accordance with and subject to Section 7(f), delivery) shall be
made pursuant to Section 6 of the Master Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Shares equal to the number of
Shares underlying the Terminated Portion, (2) Counterparty were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 7(f) shall apply to any amount that is payable by Dealer
to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Forward Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the Number of Shares and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity or making the Shares subject to redemption)
of a Dealer Person, or could result in an adverse effect on a Dealer Person,
under any Applicable Restriction, as determined by Dealer in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding.

 

11



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(e) Staggered Settlement. If upon advice of counsel with respect to any legal,
regulatory or self-regulatory requirements or related policies or procedures
applicable to Dealer, including any requirements, policies or procedures
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
such Settlement Date (a “Nominal Settlement Date”), elect to deliver the Daily
Number of Shares otherwise deliverable on such Nominal Settlement Date on two or
more dates (each, a “Staggered Settlement Date”) or at two or more times on a
Nominal Settlement Date as follows:

 

  (1)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the twentieth (20th)
Exchange Business Day following such Nominal Settlement Date) and the number of
Shares that it will deliver on each Staggered Settlement Date or delivery times;

 

  (2)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

  (3)

the Physical Settlement terms will apply on each Staggered Settlement Date,
except that the Daily Number of Shares otherwise deliverable on such Nominal
Settlement Date will be allocated among such Staggered Settlement Dates or
delivery times as specified by Dealer in the notice referred to in clause
(1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Dealer shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Dealer would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against Dealer’s obligations hereunder in the direct order in which
such obligations arise. No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to Dealer hereunder.

(f) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event, and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Master Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below).

 

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Master Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

12



--------------------------------------------------------------------------------

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation, divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property or the per Share unwind price of
any Share-linked Hedge Positions, as the case may be.

 

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

(g) Securities Contract, Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default, Early Termination Event, Extraordinary Event or Additional
Disruption Event

 

13



--------------------------------------------------------------------------------

under this Confirmation with respect to the other party to constitute a
“contractual right” as described in the Bankruptcy Code, and (iii) each payment
and delivery of cash, securities or other property hereunder to constitute a
“margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.

(h) No Collateral, Netting or Setoff. Notwithstanding any provision of the
Master Agreement, or any other agreement between the parties, to the contrary,
no collateral is transferred in connection with the Transaction. Obligations
under the Transaction shall not be netted, recouped or set off (including
pursuant to Section 6 of the Master Agreement) against any other obligations of
the parties, whether arising under the Master Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Master Agreement) against
obligations under the Transaction, whether arising under the Master Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

(i) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

(j) Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York (without reference to choice
of law doctrine).

(k) Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(l) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valuation Dates and related Settlement Dates, or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the Number of
Shares hereunder, if Dealer reasonably determines that such action is necessary
or appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or to enable Dealer to effect
transactions with respect to Shares in connection with its hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements or related policies
and procedures applicable to Dealer, including any requirements, policies or
procedures relating to Dealer’s hedging activities hereunder.

(n) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

 

14



--------------------------------------------------------------------------------

(o) Notice. Counterparty shall, upon obtaining knowledge of the occurrence of
any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default in respect of
which it would be the Defaulting Party, a Termination Event in respect of which
it would be an Affected Party, a Potential Adjustment Event or an Extraordinary
Event (including without limitation an Additional Disruption Event), notify
Dealer within one Scheduled Trading Day of the occurrence of obtaining such
knowledge.

(p) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the final
Valuation Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of
Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Forward
Price; and (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares in a manner that
may be adverse to Counterparty.

(q) Reserved.

(r) Tax Matters.

 

  (i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Master Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Master
Agreement.

 

  (ii)

Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. To the extent
that either party to the Master Agreement with respect to this Transaction is
not an adhering party to the ISDA 2015 Section 871(m) Protocol published by the
International Swaps and Derivatives Association, Inc. on November 2, 2015 and
available at www.isda.org, as may be amended, supplemented, replaced or
superseded from time to time (the “871(m) Protocol”), the parties agree that the
provisions and amendments contained in the Attachment to the 871(m) Protocol are
incorporated into and apply to the Master Agreement with respect to this
Transaction as if set forth in full herein. The parties further agree that,
solely for purposes of applying such provisions and amendments to the Master
Agreement with respect to this Transaction, references to “each Covered Master
Agreement” in the 871(m) Protocol will be deemed to be references to the Master
Agreement with respect to this Transaction, and references to the
“Implementation Date” in the 871(m) Protocol will be deemed to be references to
the Trade Date of this Transaction.

 

  (iii)

Tax documentation. For the purpose of Section 4(a)(i) of the Master Agreement,
each party agrees to deliver the following, as applicable: Counterparty shall
provide to Dealer a valid, duly executed and completed U.S. Internal Revenue
Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Counterparty has become obsolete or incorrect.
Additionally, Counterparty shall, promptly upon request by Dealer, provide such
other tax forms and documents reasonably requested by Dealer. Dealer shall
provide to Counterparty a valid, duly executed and completed U.S. Internal
Revenue Service Form W-9 or any successor thereto, (i) on or before the date of
execution of this Confirmation and (ii) promptly upon learning that any such tax
form previously provided by Dealer has become obsolete or incorrect.
Additionally, Dealer shall, promptly upon request by Counterparty, provide such
other tax forms and documents reasonably requested by Counterparty.

 

15



--------------------------------------------------------------------------------

  (iv)

Tax Representations. For the purpose of Section 3(f) of the Master Agreement,
each party makes the representations specified below, as applicable:
Counterparty represents to Dealer that: it is a “U.S. person” (as that term is
used in section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations)
for U.S. federal income tax purposes and an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii). Dealer represents to Counterparty that:
it is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations) for U.S. federal income tax purposes and an
exempt recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii).

(s) U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to
the extent that prior to the date hereof both parties have adhered to the 2018
ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol
are incorporated into and form a part of the Agreement, and for such purposes
the Agreement shall be deemed a “Protocol Covered Agreement”, Dealer shall be
deemed a “Regulated Entity” and Counterparty shall be deemed an “Adhering
Party”; (ii) to the extent that prior to the date hereof the parties have
executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a “Covered Agreement”, Dealer shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity”; or
(iii) if clause (i) and clause (ii) do not apply, the terms of Section 1 and
Section 2 and the related defined terms (together, the “Bilateral Terms”) of the
form of bilateral template entitled “Full-Length Omnibus (for use between U.S.
G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of the Agreement, and for such purposes the Agreement shall be deemed a
“Covered Agreement,” Dealer shall be deemed a “Covered Entity” and Counterparty
shall be deemed a “Counterparty Entity.” In the event that, after the date of
the Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer replaced by references to the covered affiliate
support provider.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

[Signatures to follow on separate page]

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Yours sincerely,

JPMorgan Chase Bank, National Association

By:

  /s/ Sudheer Tegulapalle  

Name: Sudheer Tegulapalle

 

Title:   Managing Director

Confirmed as of the date first

above written:

 

Gogo Inc.

By:

  /s/ Barry Rowan   Name: Barry Rowan   Title:   EVP & CFO